Per Curiam.
This was an action brought by Furman Lewis, against Jonathan Downs, before a justice of the peace, who gave judgment for the plaintiff for eight dollars and twenty-five cents and costs. The defendant appealed to the Court of Common Pleas, where the cause was arbitrated, and a report returned in favour of the plaintiff for sixty-two and a half cents, and all costs. The error assigned is, in giving of costs, to which, it is contended, the plaintiff was not entitled, the defendant having succeeded in his appeal, so far as to reduce the sum which the plaintiff had recovered before the justice. The ease depends on the 4th sect, of the act of the 20th of March, 1810, and it is the opinion of the court, that there is nothing in that section which gives costs to the defendant. If the defendant had obtained costs, he must have shown, that on the hearing of his cause in the Common Pleas, he had produced no evidence which he had not exhibited before the justice. But it not a case of costs claimed by the defendant. The only question is, whether the plaintiff be entitled to costs. If he be not, the arbitrators had no right to give them. We are of opinion that the judgment should be reversed, so far as concerns the costs awarded to the plaintiff and affirmed for the residue.